 



Exhibit 10.5N
AMENDMENT NUMBER 11
TO
LICENSE AND DISTRIBUTION AGREEMENT
     This Amendment Number 11 to License and Distribution Agreement (the
“Amendment”) is entered into as of April ___, 2006 (the “Effective Date”) by and
between Altiris, Inc., a Delaware corporation, having its principal place of
business at 588 W. 400 South, Lindon, Utah 84042 (“Altiris”), and
Hewlett-Packard Company, a Delaware corporation, having its principal place of
business at 3000 Hanover Street, Palo Alto, California 94304 (“HP”)
(individually, the “Party;” collectively, the “Parties”).
RECITALS
     WHEREAS, Altiris has developed certain software for protecting and
restoring data on computers;
     WHEREAS, HP desires to license and distribute such software on certain HP
hardware;
     WHEREAS, the Parties have previously entered into a Software License and
Distribution Agreement dated November 12, 1999, as amended (the “Agreement”),
that grants HP license and distribution rights to certain Altiris software
products and services; and
     WHEREAS, the Parties desire to amend the Agreement to extend the period for
the license and distribution of the Altiris Local Recovery software product with
certain HP hardware.
     NOW, THEREFORE, in consideration of the above recitals, the mutual
undertakings of the Parties as contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Amendment hereby agree as follows:
I. DEFINITIONS
     All capitalized terms which are not defined in this Amendment shall have
the meaning as set forth in the Agreement.
II. MODIFICATIONS. The Agreement is amended and supplemented as follows:

  1.   Section 1.22 of the Agreement is deleted in its entirety and replaced by
the following new definition:         “1.22 HP Hardware. “HP Hardware” shall
mean the following models of HP commercial computers: [*].”     2.  
Section 3.21 of the Agreement is deleted in its entirety and replaced by the
following new subsections:

 

[*] These provisions are the subject of a Confidential Treatment Request

Page 1 of 2



--------------------------------------------------------------------------------



 



“3.21 Term. Unless sooner terminated or allowed to expire as hereinafter
provided, the Local Recovery Licenses and Trademark License are granted to HP
for an initial period beginning on May 1, 2004 and ending on July 31, 2006
(“Initial Period”).

  3.21.1   Local Recovery Licenses. After the initial period, the distribution
period shall automatically extend for an additional one year period, unless
either Party terminates this additional period by providing ninety (90) days
written notice prior to the start of this additional period (the Initial Period
and additional periods are hereinafter referred to as the “Distribution
Period”).     3.21.2   HP Mark. After the Initial Period, Altiris’ right to
place the HP Mark on the Local Recovery Products as set forth in Section 3.20
shall automatically extend for an additional one year period, unless one of the
Parties provides written notice to the other Party at least ninety (90) days
prior to the end of the Initial Period that it will not extend the term for an
additional year.”

III. CONFLICTS
     All other terms not expressly amended herein shall remain in full force and
effect as set forth in the Agreement. Should a conflict arise between this
Amendment and the Agreement, as amended, the provisions of this Amendment shall
control.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized representatives, all as of the date first
written above.

                  Altiris, Inc.   Hewlett-Packard Company    
 
               
Signature
  /s/ Stephen C. Erickson   Signature   /s/ Tad Bodeman on behalf of    
 
               
 
                Print Name Stephen C. Erickson   Print Name Jeff Groudan    
 
                Title VP & CFO   Title V.P. Marketing, Business PC    
 
                Date 5/11/06   Date April 24, 2006    

Page 2 of 2